The opinion of the court was delivered by
Peck, J.
The vote is not a general offer of a specific bounty to any one enlisting and being mustered into the United States’ service, to the credit of the town on its quota; nor is it an absolute direction to the selectmen to pay a specific bounty to men thus enlisting and being mustered in on the quota of the town. It was evidently not so intended, and can not be so construed. The vote is that “ the selectmen of said town are hereby authorized and empowered-to raise the quota of said town of Lyndon, under the late call of the President of the United States for 500,000 men, to the best advantage, paying such sum of money as to them seems necessary, in all cases getting three years’ men, when they can do so.” The vote contemplates that the obligation of the town, under this vote, shall arise, if at all, through the medium of a corn tract between the selectmen and the soldier. The selectmen are entrusted with a discretion “ to raise the quota to the best advantage, paying such sum of money as to them seems necessary.” The evidence in the case does not tend to show any contract, in fact, betwen the selectmen and the plaintiff. It is true the plaintiff, *609learning that the town of Lyndon was paying bounties, and knowing that others serving in the navy, as he was, were writing home to their families, and obtaining bounties of towns .by being credited on the quota of such towns, made a similar effort himself. He was an inhabitant of Lyndon, where his wife still resided while he was in the service, and with whom he corresponded. It does not appear that his communication to his wife, to have his name put to the credit of Lyndon for 'the purpose of obtaining the bounty, ever was conveyed to the selectmen. His wife applied to Mr. Weeks on the subject, a business man of Lyndon, and delivered him the letter from the- plaintiff on the subject, but there is no proof that he made any effort in the matter, or communicated it to the selectmen. There is no evidence of any proposition to the town, or to the selectmen, on the part of the plaintiff, for the town to have his credit for a bounty, upon which it might be inferred that tli# selectmen acted when they obtained the certificate on board the vessel, and appropriated the plaintiff’s credit to the use of the town. It does not appear that the action of the selectmen prevented the plaintiff from obtaining a -bounty from some other town, which he otherwise would or might have received. They never were applied to by the plaintiff to allow his name to be set to the credit of another town, nor did the plaintiff make any effort for that purpose. There are no facts upon which the jury would be justified in finding a contract in fact for the payment of a bounty. Although the town, by the action of .the selectmen, in procuring and appropriating the plaintiff’s credit, liad the benefit of it upon their quota referred to in the vote, to fill which they were paying large bounties, yet under this vote, and the other evidence, there is no principle upon which it can be assumed that a legal liability was created, or that a promise to pay a bounty can in law be implied. If it were a mere question of wages, and by law towns were made the primary, absolute debtors of men filling their quota, a different implication would arise. Whatever equity there may be in the plaintiff’s claim, there is at most but an imperfect obligation on the town, which can not be enforced by law.
The judgment of the county court is affirmed.